Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Montena 7097500 in view of Paglia et al 7,618,276. Regarding claim 1, Montena discloses a coaxial cable connector 10  comprising: a body  20 configured to be coupled with a prepared end of a coaxial cable; a post 23 configured to engage the body and an outer conductor of the coaxial cable when the connector is installed on the coaxial cable; a nut 40 rotatingly coupled to the post and having a forward end configured to be threadedly coupled with an interface port; and a sleeve 60 surrounding the nut and extending forward from the nut in a direction opposite to the body, wherein the sleeve has a forward portion that extends beyond the forward end of the nut by a length such that the sleeve is configured to contact an outer surface of the interface port  and align the connector with the port. Montena does not disclose the sleeve being constructed from a material that is rigid such that the sleeve is configured to prevent axial compression and radial deflection of the sleeve when the connector is being coupled with the interface port and preventing the center conductor from contacting any portion of the interface port other than a center portion of the interface port.  However, Paglia et al. disclose a coaxial connector having a post 119, sleeve 120, body 130. Wherein the sleeve can be made from various materials including rigid materials (col. 3, lines 19-29). Therefore it would have been obvious to one of ordinary skill to modify the connector of Montena by providing the sleeve of a more rigid material as taught by Montena for stability, which would inadvertently prevent the center conductor from contacting any portion of the interface port other than a center portion of the interface port, since the structures are basically the same (see fig. 6).  Also, It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.
Regarding claim 2, wherein an inner surface of the forward portion of the sleeve that extends beyond the forward end of the nut has an inside diameter that is greater than an outside diameter of an outer surface of the nut over which the inner surface of the sleeve extends.
Regarding claim 3, wherein an inside diameter of an inner surface of the forward portion is substantially constant along an entire length of the forward portion that extends beyond the forward end of the nut.
Regarding claim 4, wherein an inside diameter of an inner surface along an entire length of the forward portion that extends beyond the forward end of the nut is greater than a largest inside diameter of an internal threading at the forward end of the nut.
Regarding claim 5, an inside diameter of an inner surface along an entire length of the forward portion that extends beyond the forward end of the nut is greater than a largest outside diameter of an outer surface of the interface port to which the connector is to be coupled.
Regarding claim 6, a forward end of the sleeve is configured to guide a center conductor of the cable into engagement with the center conductor contact portion of the interface port.
Regarding claim 12, Paglia et al. discloses the sleeve can be constructed from a material that is rigid such that the sleeve is configured to prevent axial compression and radial deflection of the sleeve when the connector is being coupled with the interface port.
Regarding claim 19, Paglia et al. discloses sleeve can be constructed from a material that is rigid such that the sleeve is configured to prevent axial compression and radial deflection of the sleeve when the connector is being coupled with the interface port.

Regarding claim 7, Montena discloses a coaxial cable connector 10  comprising: a body 20 configured to be coupled with a prepared end of a coaxial cable;  a nut 40 configured to be coupled with the body and having a forward end configured to be threadedly coupled with an interface port; and a sleeve 60 surrounding the nut and extending forward from the nut in a direction opposite to the body, wherein the sleeve has a forward portion that extends beyond the forward end of the nut by a length such that the sleeve is configured to contact an outer surface of the interface port before a center conductor of the coaxial cable contacts the interface port (see fig. 6), and align the connector with the port. Montena does not disclose the sleeve being constructed from a material that is rigid such that the sleeve is configured to prevent axial compression and radial deflection of the sleeve when the connector is being coupled with the interface port and preventing the center conductor from contacting any portion of the interface port other than a center portion of the interface port.  However, Paglia et al. disclose a coaxial connector having a post 119, sleeve 120, body 130. Wherein the sleeve can be made from various materials including rigid materials (col. 3, lines 19-29). Therefore it would have been obvious to one of ordinary skill to modify the connector of Montena by providing the sleeve of a more rigid material as taught by Montena for stability, which would inadvertently prevent the center conductor from contacting any portion of the interface port other than a center portion of the interface port, since the structures are basically the same (see fig. 6).  Also, It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.
Regarding claim 8, an inner surface of the forward portion of the sleeve that extends beyond the forward end of the nut has an inside diameter that is greater than an outside diameter of an outer surface of the nut over which the inner surface of the sleeve extends.
Regarding claim 9, an inside diameter of an inner surface of the forward portion is substantially constant along an entire length of the forward portion that extends beyond the forward end of the nut.
Regarding claim 10, an inside diameter of an inner surface along an entire length of the forward portion that extends beyond the forward end of the nut is greater than a largest inside diameter of an internal threading at the forward end of the nut.
Regarding claim 11, an inside diameter of an inner surface along an entire length of the forward portion that extends beyond the forward end of the nut is greater than a largest outside diameter of an outer surface of the interface port to which the connector is to be coupled.
Regarding claim 13, wherein a forward end of the sleeve is configured to guide a center conductor of the cable into engagement with the center conductor contact portion of the interface port.
Regarding claim 14, Montena discloses a coaxial cable connector 10 comprising: a body  20 configured to be coupled with a prepared end of a coaxial cable; a post 23 configured to engage the body and an outer conductor of the coaxial cable; a nut  40 coupled to the post and having a forward end configured to be coupled with an interface port; and a sleeve  60 surrounding the nut and extending forward from the nut, wherein the sleeve has a forward portion that extends beyond the forward end of the nut by a length such that the sleeve is configured to contact an outer surface of the interface port before a center conductor of the coaxial cable contacts the interface port, and align the connector with the port. Montena does not disclose the sleeve being constructed from a material that is rigid such that the sleeve is configured to prevent axial compression and radial deflection of the sleeve when the connector is being coupled with the interface port and preventing the center conductor from contacting any portion of the interface port other than a center portion of the interface port.  However, Paglia et al. disclose a coaxial connector having a post 119, sleeve 120, body 130. Wherein the sleeve can be made from various materials including rigid materials (col. 3, lines 19-29). Therefore it would have been obvious to one of ordinary skill to modify the connector of Montena by providing the sleeve of a more rigid material as taught by Montena for stability, which would inadvertently prevent the center conductor from contacting any portion of the interface port other than a center portion of the interface port, since the structures are basically the same (see fig. 6).  Also, It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.
Regarding claim 15, an inner surface of the forward portion of the sleeve that extends beyond the forward end of the nut has an inside diameter that is greater than an outside diameter of an outer surface of the nut over which the inner surface of the sleeve extends.
Regarding claim 16, wherein an inside diameter of an inner surface of the forward portion is substantially constant along an entire length of the forward portion that extends beyond the forward end of the nut.
Regarding claim 17, wherein an inside diameter of an inner surface along an entire length of the forward portion that extends beyond the forward end of the nut is greater than a largest inside diameter of an internal threading at the forward end of the nut.
Regarding claim 18, wherein an inside diameter of an inner surface along an entire length of the forward portion that extends beyond the forward end of the nut is greater than a largest outside diameter of an outer surface of the interface port to which the connector is to be coupled.
Regarding claim 20, a forward end of the sleeve is configured to guide a center conductor of the cable into engagement with the center conductor contact portion of the interface port. 
Response to Arguments
Applicant's arguments filed April  21, 2022 have been fully considered but they are not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Montena discloses the invention substantially as claimed except for the sleeve being rigid. Paglia et al. disclose a coaxial connector having a sleeve 120. Wherein the sleeve can be made from various materials including rigid materials (see col. 3, lines 19-29).
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.
Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Briggitte R. Hammond whose telephone number is (571)272-2006. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGGITTE R. HAMMOND/Primary Examiner, Art Unit 2833